18-2136
Haynes v. Acquino

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
21st day of June, two thousand nineteen.

Present:    JON O. NEWMAN,
            ROSEMARY S. POOLER,
            BARRINGTON D. PARKER,
                  Circuit Judges.
_____________________________________________________

BRENDA JOYCE HAYNES,

                                Plaintiff-Appellant,

                        v.                                                   18-2136-cv

MIKE ACQUINO, WILLIAM REZABEK, JASON WHITENIGHTS, BOHDAN PAPISZ,
JOHN SULLIVAN, UNKNOWN OFFICERS, UNKNOWN OTHERS,

                        Defendants-Appellees.1
_____________________________________________________

Appearing for Appellant:        Brenda Joyce Haynes, pro se, Buffalo, N.Y.

Appearing for Appellee:         Robert E. Quinn, Assistant Corporation Counsel, for Timothy A.
                                Ball, Corporation Counsel, City of Buffalo, Buffalo, N.Y.

Appeal from the United States District Court for the Western District of New York (Foschio,
M.J.).


1
    The Clerk of Court is directed to amend the caption as above.
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order and judgment of said District Court be and they hereby are
AFFIRMED.

         Plaintiff-Appellant Brenda Haynes, pro se, appeals from the June 26, 2018, order of the
United States District Court for the Western District of New York (Foschio, M.J.), granting
Defendants-Appellees’ motion to alter the judgment and reinstating the June 28, 2016, judgment
dismissing Haynes’s complaint. As relevant here, these proceedings arose from Haynes’s claim
that she was falsely arrested in February of 2009 after police officers approached her while she
was yelling obscenities at a bus stop in Buffalo. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

        Prior to trial in this matter, the district court determined that a state court’s ruling that
officers did not have probable cause to arrest Haynes was inadmissible under Federal Rule of
Evidence 401 because it was irrelevant. A jury subsequently returned a verdict in favor of the
defense. Haynes appealed, and this Court vacated the judgment and remanded the matter, finding
that the district court erroneously concluded that the state court’s ruling was irrelevant. Haynes v.
Acquino, 692 F. App’x 670, 672-73 (2d Cir. 2017) (summary order). On remand, Defendants-
Appellees moved to exclude the state court’s ruling under Federal Rule of Evidence 403 and
reinstate the district court’s judgment on those grounds. The court granted Defendants-
Appellees’ motion and reinstated the judgment.

        On appeal, Haynes argues that the district court’s decision violated this Court’s mandate
in Haynes v. Acquino, 692 F. App’x 670. Haynes has also brought a motion to enforce this
Court’s mandate on similar grounds. We review de novo whether a district court has complied
with this Court’s mandate. See Puricelli v. Republic of Argentina, 797 F.3d 213, 218 (2d Cir.
2015). “In following a mandate, the lower court must carry out its duty to give the mandate full
effect.” Statek Corp. v. Dev. Specialists, Inc. (In re Coudert Bros. LLP), 809 F.3d 94, 98 (2d Cir.
2015) (internal quotation marks omitted). However, “[w]hen the mandate leaves issues open, the
lower court may dispose of the case on grounds not dealt with by the remanding appellate court.”
Id.

        Haynes’s contention that the district court violated this Court’s mandate is unfounded.
The mandate in question vacated the district court’s decision that the state court ruling was
inadmissible on relevance grounds, but it did not foreclose the district court from excluding the
state court ruling after weighing the probative value of the evidence against the decision’s
prejudicial impact. Therefore, the magistrate judge did not violate the Court’s mandate by ruling
anew on Rule 403 grounds, and Haynes’s motion to enforce the mandate is denied.

        The only remaining question on this issue is whether the district court’s decision to
exclude the evidence under Federal Rule of Evidence 403 was an abuse of discretion. Lore v.
City of Syracuse, 670 F.3d 127, 173 (2d Cir. 2012). We conclude that the district court did not
abuse its discretion in holding that the probative value of the state court’s ruling on probable
cause was substantially outweighed by the danger of its prejudicial impact and potential to
confuse the jury. This Court has previously credited a district court’s concern that “a jury might
place undue emphasis on [a court] [o]rder simply because a judge issued it, and that introducing



                                                 2
[an] [o]rder might confuse the issues and mislead the jury.” United States v. Dupree, 706 F.3d
131, 138-39 (2d Cir. 2013). However, in balancing the probative value and potential for unfair
prejudice of a piece of evidence, courts should consider “the probable effectiveness or lack of
effectiveness of a limiting instruction.” Fed. R. Evid. 403 advisory committee’s note to 1972
proposed rules; see also Dupree, 706 F.3d at 138 (“A court should consider the possible
effectiveness of a jury instruction . . . in making a Rule 403 determination.”). A limiting
instruction is ordinarily effective to cure potential prejudice, unless the prejudicial evidence is
highly potent, determinative of an important issue, or of limited significance for any issue
beyond the truth of the evidence. See United States v. Reyes, 18 F.3d 65, 71-72 (2d Cir. 1994).

        Here, the district court did not abuse its discretion in concluding that the potential for
unfair prejudice from admitting the state court’s ruling substantially outweighed the probative
value of the evidence. While the district court did not explain its conclusion that a limiting
instruction could not mitigate the undue prejudice that the evidence caused, we agree that a
limiting instruction would not cure the undue prejudice that the state court’s ruling would create.
Evidence of a court order that Defendants-Appellees lacked probable cause would be highly
potent and potentially determinative of a key issue on Haynes’s false arrest claim at trial. In
addition, the state court’s ruling was only significant in regard to whether the arresting officers
had probable cause. As such, the court’s choice to exclude the no probable cause ruling, rather
than admit it with a limiting instruction, was not an abuse of discretion.

        Haynes next argues she is entitled to summary judgment because the state court’s ruling
that the arresting officers did not have probable cause to arrest her is entitled to preclusive effect.
We previously rejected this argument, Haynes, 692 F. App’x at 672, and we remain
unpersuaded.

        Lastly, Haynes has moved for sanctions against counsel for Defendants-Appellees on the
basis that Defendants-Appellees’ motion to exclude the state court ruling under Rule 403 and
reinstate the judgment was filed for an improper purpose. Because we affirm the district court’s
decision granting that motion, we conclude that sanctions are not warranted. See 60 E. 80th
Street Equities, Inc. v. Sapir (In re 60 E. 80th Street Equities), 218 F.3d 109, 115 (2d Cir. 2000)
(noting sanctions are limited to situations in which an attorney’s actions are “completely without
merit” (internal quotation marks omitted)).

        We have considered the remainder of Haynes’s arguments and find them to be without
merit. Accordingly, the order and judgment of the district court are hereby AFFIRMED.
Haynes’s motion to enforce the mandate is DENIED.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   3